UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1793



ALICE M. DEANE,

                                            Plaintiff - Appellant,

          versus


MARSHALLS, INCORPORATED,

                                             Defendant - Appellee.


                            No. 06-2039



ALICE M. DEANE,

                                            Plaintiff - Appellant,

          versus


MARSHALLS, INCORPORATED,

                                             Defendant - Appellee.


                            No. 06-2174



ALICE M. DEANE,

                                            Plaintiff - Appellant,

          versus
MARSHALLS, INCORPORATED,

                                              Defendant - Appellee.


Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:06-mc-00031-jct)


Submitted:   January 31, 2007           Decided:   February 20, 2007


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alice M. Deane, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

           In these consolidated appeals, Alice M. Deane appeals the

district court’s order denying leave to proceed in forma pauperis

and dismissing her civil action* and the order denying her motion

filed under Fed. R. Civ. P. 60(b).          With regard to Deane’s appeal

of the order denying her Rule 60(b) motion, we find that Deane has

waived appellate review of that order by failing to challenge the

district   court’s     reasoning    in   her   informal      appellate   brief.

Turning to the district court’s order dismissing Deane’s civil

action, we have reviewed the record and find no reversible error.

Accordingly, we grant Deane leave to proceed in forma pauperis and

affirm   the   order   dismissing    her    civil   action    but   modify   the

dismissal to be without prejudice.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




     *
      We have jurisdiction to review this order because the
district court properly granted an extension of time to appeal.

                                    - 3 -